
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.23


MANAGEMENT COMPENSATION AGREEMENT

between

NORTHWEST AIRLINES, INC.

and

BERNARD L. HAN

dated as of

September 27, 2002


--------------------------------------------------------------------------------


MANAGEMENT COMPENSATION AGREEMENT

        MANAGEMENT COMPENSATION AGREEMENT made as of the 27th day of September,
2002 by and between Northwest Airlines, Inc., a Minnesota corporation (the
"Company") and Bernard L. Han (the "Executive").

PREAMBLE

        The Company and Executive hereby desire to enter into a Management
Compensation Agreement dated as of September 27, 2002.

        1.    Terms of Employment.    

        1.1    Employment.    The Company agrees to employ Executive, and
Executive agrees to be employed by the Company, on the terms and conditions set
forth herein.

        1.2    Position and Duties.    During the term of Executive's employment
hereunder, Executive shall serve as Executive Vice President & Chief Financial
Officer of the Company and shall have such powers and duties as may from time to
time be prescribed by the Company. Executive shall devote substantially all his
working time and effort to the business and affairs of the Company and its
affiliates.

        2.    Compensation.    

        2.1    Base Salary.    Executive's Base Salary as of the Effective Date
shall be $425,000. Executive's Base Salary in effect from time to time may only
be reduced in connection with a base wage reduction for salaried employees of
the Company, by an amount not to exceed 20% of Base Salary in effect on the date
of such wage reduction. For purposes of calculating any other payments or
benefits hereunder (except as specified in Section 2.6) any reductions in Base
Salary shall be disregarded. Executive's Base Salary shall be payable in
accordance with the Company's payroll policies.

        2.2    Bonus.    Executive shall be entitled to participate in the
Company's Key Employee Annual Cash Incentive Plan (the "KEACIP") or any
successor annual bonus plan, the terms and conditions of which shall be
established by the Board from time to time. For the 2002 plan year, Executive's
target incentive will be 60% of his Base Salary and will be pro-rated from the
Effective Date. In addition, within ten (10) days after the Effective Date
Executive shall receive a sign-on bonus in an amount equal to $300,000; provided
that in the event Executive's employment is terminated by the Company for Cause
or by Executive without Good Reason on or before the first anniversary of the
Effective Date, Executive will repay to the Company the full amount of the
signing bonus.

        2.3    Retention Payments.    As an inducement to Executive continuing
his employment with the Company, the Company shall pay Executive five
(5) payments in the amount of $100,000 each (each, a "Retention Payment" and,
collectively, the "Retention Payments") payable on December 31 of 2003, 2004,
2005, 2006 and 2007, subject to Executive remaining an active employee of the
Company on the applicable payment dates. Each such retention payment shall be a
current inducement to Executive to continue employment with the Company through
the next retention payment date.

        2.4    Long-Term Incentive Compensation.    Subject to approval by the
Compensation Committee, Executive shall receive:

        (a)  a non-qualified stock option to purchase 150,000 shares of common
stock, par value $.01 per share of the Company (the "Common Stock") pursuant to
the Company's 2001 Stock Incentive Plan (the "2001 Plan") on the terms and
conditions set forth in a Non-Qualified Stock Option Agreement which shall be
provided to Executive by the Corporate Secretary;

        (b)  a deferred stock award for 10,000 shares of Common Stock pursuant
to the Company's 1999 Stock Incentive Plan (the "1999 Plan") on the terms and
conditions set forth

--------------------------------------------------------------------------------




in a Deferred Stock Award Agreement which shall be provided to Executive by the
Corporate Secretary;

        (c)  a phantom unit award for 39,600 units pursuant to the Company's
2001 Plan on the terms and conditions set forth in a Phantom Stock Unit Award
Agreement which shall be provided to Executive by the Corporate Secretary; and

        (d)  an award of ten (10) points pursuant to the Company's E-Commerce
Incentive Compensation Program on the terms and conditions set forth in an Award
Notice which shall be provided to Executive by the Corporate Secretary.

        In addition, in the event the Company adopts a new long-term cash
incentive plan, Executive shall be eligible to participate in such plan on the
same terms and conditions as are applicable to other senior executives of the
Company.

        2.5    Expenses.    During the term of Executive's employment hereunder,
Executive shall be entitled to receive prompt reimbursements for all reasonable
expenses incurred in performing services hereunder, provided that Executive
properly accounts therefor in accordance with Company policy.

        2.6    Compensation and Benefit Programs of the Company.    Except as
set forth below, Executive shall, while employed hereunder, participate in the
Company's employee compensation and benefit programs (or any successor
programs). Exceptions to the preceding sentence are:

        (a)  Amounts payable to Executive under the Company's benefit programs
may be reduced to reflect a benefit reduction for salaried employees of the
Company in the same manner that salaried employees are generally affected by
such reduction.

        (b)  Executive shall not participate in any severance pay plan or annual
bonus plan maintained by the Company except to the extent necessary to receive
any severance or bonus payments specifically provided for hereunder.

        2.7    MERP.    During the term of Executive's employment hereunder,
Executive shall be reimbursed by the Company for all out of pocket medical and
dental expenses incurred by Executive or his eligible dependents and not
otherwise paid or provided for under any medical or dental plan maintained for
the benefit of Executive.

        2.8    Retirement Plans.    During the term of Executive's employment
hereunder, Executive shall be entitled to participate in the Company's
retirement plans for management employees of the Company. Under the terms of the
Northwest Airlines Excess Pension Plan for Salaried Employees (the "Excess
Plan"), the Company shall establish an initial account balance for Executive
and, for purposes of calculating Executive's initial account balance, the
Company shall credit Executive with pay equal to $2 million and pay credits
equal to 10 percent (10%). In addition, subject to approval by the Compensation
Committee, on or before eighteen (18) months following the Effective Date
Executive shall become eligible to participate in the Northwest Airlines
Supplemental Executive Retirement Plan (the "SERP") on terms and conditions to
be determined by the Compensation Committee.

        3.    Other Benefits.    

        3.1    Airline Pass.    In the event Executive remains an active
employee of the Company from the Effective Date through the third anniversary
thereof, Executive shall be entitled to receive, upon termination of employment,
lifetime airline pass privileges for the personal use of Executive and his
spouse or registered domestic partner and dependent children so long as spouses,
registered domestic partners and dependent children of employees generally are
eligible for nonrevenue travel pursuant to the Company's pass policies
(hereinafter, "Eligible Individuals").

2

--------------------------------------------------------------------------------

Such airline pass privileges (the "Airline Pass") shall entitle Executive and
Eligible Individuals to travel on regularly scheduled Northwest domestic and
international flights, subject to all charges and fees then applicable to active
management employees of the Company and their dependents and pursuant to the
Company's pass policies in effect from time to time, with boarding priority of
F-1 or the equivalent thereof for ten (10) years from and after the date such
pass is issued and 1-R or the equivalent thereof after such ten year period.
Executive shall be responsible for any personal income tax liability arising
from such pass travel. Notwithstanding the foregoing, all benefits under this
Section 3.1 shall immediately and permanently cease in the event Executive
violates the Company's pass policies in connection with such travel and/or in
the event that Executive is or becomes, at any time thereafter, an employee of
any of the top five (5) airlines in the United States (other than the Company)
ranked by revenue passenger miles.

        3.2    Medical and Dental Benefits.    In the event Executive remains an
active employee of the Company from the Effective Date through the third
anniversary thereof, Executive and his eligible dependents (only as long as they
shall remain eligible dependents) shall be entitled to participate for the life
of Executive in the Company's medical and dental plans generally applicable to
all management employees of the Company under the same terms and conditions as
shall apply to such management employees; provided, however, that if Executive
becomes employed by another employer, such coverage shall become secondary to
any coverage provided by such employer for the period in which Executive is
entitled to such coverage.

        4.    Termination of Employment.    

        4.1    Upon Death.    Executive's employment hereunder shall terminate
upon his death.

        4.2    By the Company.    The Company may terminate Executive's
employment hereunder at any time with or without Cause.

        4.3    By the Executive.    Executive may terminate his employment
hereunder at any time for any reason.

        4.4    Notice of Termination, Payments.    Any termination of
Executive's employment hereunder (other than by death) shall be communicated by
thirty (30) days' advance written Notice of Termination by the terminating party
to the other party to this Agreement; provided that no advance Notice of
Termination of Executive for Cause by the Company is required.

        5.    Payments in the Event of Termination of Employment.    

        5.1    Payments in the Event of Termination by the Company for Cause or
Voluntary Termination by Executive.    If Executive's employment hereunder is
terminated by the Company for Cause, as a result of death or Disability or by
Executive other than for Good Reason, the Company shall pay Executive (a) his
accrued and unpaid Base Salary through the Date of Termination and (b) any
vested or accrued and unpaid payments, rights or benefits Executive may be
otherwise entitled to receive pursuant to the terms of any written retirement,
pension or other employee benefit or compensation plan maintained by the Company
at the time or times provided therein.

        5.2    Payments in the Event of Any Other Termination of
Employment.    If Executive's employment hereunder is terminated by the Company
other than for Cause, or by Executive for Good Reason:

        (a)  The Company shall pay Executive (i) his accrued and unpaid Base
Salary through the Date of Termination, (ii) any bonus under the Key Employee
Cash Incentive Bonus Program, or any successor annual bonus plan, (the
"Incentive Bonus") for any calendar year ended before the Date of Termination,
(iii) a pro rata share (based on days employed during the applicable year) of
the Incentive Bonus Executive would otherwise have received with respect to the
year in which the Date of Termination occurs, payable at the time the Incentive
Bonus

3

--------------------------------------------------------------------------------

would otherwise be payable to Executive; provided, however, that 100% of the
Incentive Bonus shall be determined solely with reference to the financial
performance of the Company for the year (based on the goals previously
established with respect thereto) (rather than a portion of the Incentive Bonus
determined on the basis of individual performance); provided, further, in the
event that Company's performance exceeds 100% of the financial performance
target for the year, that portion of the Incentive Bonus that would have, but
for this Section 5.2(a), related to the achievement of the individual
performance target shall be 100% and (iv) any vested or accrued and unpaid
payments, rights or benefits Executive may be otherwise entitled to receive
pursuant to the terms of (x) any written retirement, pension or other employee
benefit or compensation plan maintained by the Company at the time or times
provided therein or (y) Section 3 hereof.

        (b)  In addition to the compensation and benefits described in
Section 5.2(a):

        (i)    The Company shall pay Executive, no later than thirty (30) days
following Executive's termination of employment, a lump sum amount equal to two
(2) times the sum of (i) Executive's annual Base Salary and (ii) the target
Incentive Bonus for Executive with respect to the year in which the Date of
Termination occurs (or if no target has been set for that year, the target
Incentive Bonus for the immediately preceding year).

        (ii)  Until the earlier of the fourth anniversary of Executive's Date of
Termination or the date Executive is employed by a new employer, Executive, his
dependents, beneficiaries and estate shall be entitled to all benefits under the
Company's group life insurance as if Executive were still employed by the
Company hereunder during such period.

        (c)  Executive shall not be required to mitigate the amount of any
payment provided for in this Section 5.2 by seeking other employment or
otherwise, and no such payment shall be offset or reduced as a result of
Executive obtaining new employment.

        (d)  Notwithstanding anything else to the contrary in this Agreement,
the Company's obligation regarding the payments and other benefits provided for
in Sections 5.2(a)(iii) and (iv) and 5.2(b)(i) and (ii) is expressly conditioned
upon the execution, delivery and non-revocation of a general release in the form
attached hereto as Attachment A.

        5.3    Board/Committee Resignation.    Executive's termination of
employment for any reason, shall constitute, as of the date of such termination
and to the extent applicable, a resignation as an officer of the Company and a
resignation from the Board (and any committees thereof) and the Board of
Directors (and any committees thereof) of any of the Company's affiliates and
from the board of directors or similar governing body of any corporation,
limited liability company or other entity in which the Company or any affiliate
holds an equity interest and with respect to which board or similar governing
body Executive serves as the Company's or such affiliate's designee or other
representative.

        6.    Confidentiality; Non-Compete; Non-Solicitation;
Nondisparagement.    

        While employed by the Company and thereafter, Executive shall not
disclose any Confidential Information either directly or indirectly, to anyone
(other than appropriate Company employees and advisors), or use such information
for his own account, or for the account of any other person or entity, without
the prior written consent of the Company or except as required by law. This
confidentiality covenant has no temporal or geographical restriction. For
purposes of this Agreement, "Confidential Information" shall mean all non-public
information respecting the Company's business, including, but not limited to,
its services, pricing, scheduling, products, research and development,
processes, customer lists, marketing plans and strategies, financing plans and
the terms and provisions

4

--------------------------------------------------------------------------------


of this Agreement, but excluding information that is, or becomes, available to
the public (unless such availability occurs through an unauthorized act on the
part of the Executive). Upon termination of this Agreement, Executive shall
promptly supply to the Company all property and any other tangible product or
document that has been produced by, received by or otherwise submitted to
Executive during or prior to his term of employment, and shall not retain any
copies thereof.

        Executive acknowledges that his services are of special, unique and
extraordinary value to the Company. Accordingly, Executive shall not at any time
prior to the first anniversary of the Date of Termination, whether on
Executive's own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly solicit or encourage any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates.

        While employed by the Company and thereafter, Executive agrees not to
make any untruthful or disparaging statements, written or oral, about the
Company, its affiliates, their predecessors or successors or any of their past
and present officers, directors, stockholders, partners, members, agents and
employees or the Company's business practices, operations or personnel policies
and practices to any of the Company's customers, clients, competitors,
suppliers, investors, directors, consultants, employees, former employees, or
the press or other media in any country.

        Executive agrees that any breach of the terms of this Section 6 would
result in irreparable injury and damage for which there would be no adequate
remedy at law, and that, in the event of said breach or any threat of breach,
the Company shall be entitled to an immediate injunction and restraining order
to prevent such breach or threatened breach, without having to prove damages, in
addition to any other remedies to which the Company may be entitled at law or in
equity. The provisions of this Section 6 shall survive any termination of this
Agreement and Executive's term of employment. The existence of any claim or
cause of action or otherwise, shall not constitute a defense to the enforcement
of the covenants and agreements of this Section 6.

        7.    Successors and Assigns.    

        (a)  This Agreement shall bind any successor to the Company, whether by
purchase, merger, consolidation or otherwise, in the same manner and to the same
extent that the Company would be obligated under this Agreement if no such
succession had taken place.

        (b)  This Agreement shall not be assignable by Executive. This Agreement
and all rights of Executive hereunder shall inure to the benefit of and be
enforceable by, Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

        8.    Term.    

        The term of this Agreement shall commence on the Effective Date and end
upon the Executive's termination of employment. The rights and obligations of
the Company and Executive shall survive the termination of this Agreement to the
fullest extent necessary to give effect to the terms hereof.

        9.    Notices.    

        Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
to and mailed by United States mail, addressed:

        (a)  if to Executive, to the address set forth on the signature page
hereto, and

        (b)  if to the Company, c/o Northwest Airlines, Inc., 2700 Lone Oak
Parkway, Eagan, Minnesota 55121, Attention: General Counsel,

or, in each case, to such other address as may have been furnished in writing.

5

--------------------------------------------------------------------------------

        10.    Withholding.    

        All payments required to be made by the Company hereunder shall be
subject to the withholding and/or deduction of such amounts as are required to
be withheld or deducted pursuant to any applicable law or regulation. The
Company shall have the right and is hereby authorized to withhold or deduct from
any compensation or other amount owing to Executive, applicable withholding
taxes and deductions and to take such action as may be necessary in the opinion
of the Company to satisfy all obligations for the payment of such taxes or
deductions.

        11.    Certain Defined Terms.    

        As used herein, the following terms have the following meanings:

        "Agreement" shall mean this Management Compensation Agreement, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance herewith.

        "Base Salary" shall mean the salary of the Executive in effect from time
to time under Section 2.1.

        "Board" shall mean the Board of Directors of the Company.

        "Cause" shall mean with respect to termination by the Company of
Executive's employment hereunder (i) an act or acts of dishonesty by Executive
resulting in, or intended to result in, directly or indirectly, any personal
enrichment of Executive, (ii) an act or acts of dishonesty by Executive intended
to cause substantial injury to the Company, (iii) material breach (other than as
a result of a Disability) by Executive of Executive's obligations under this
Agreement which action was (a) undertaken without a reasonable belief that the
action was in the best interests of the Company and (b) not remedied within a
reasonable period of time after receipt of written notice from the Company
specifying the alleged breach, (iv) Executive's conviction of, or plea of nolo
contendere to, a crime constituting (a) a felony under the laws of any country,
the United States or any state thereof or (b) a misdemeanor involving moral
turpitude or (v) a material breach of (a) the Company's Code of Business Conduct
or (b) the provisions of this Agreement.

        "Compensation Committee" shall mean the Compensation Committee of the
Board of Directors of the Company or any Subcommittee thereof.

        "Date of Termination" shall mean, with respect to Executive, the date of
termination of Executive's employment hereunder after the notice period provided
by Section 4.4.

        "Disability" shall mean Executive's physical or mental condition which
prevents continued performance of his duties hereunder, if Executive establishes
by medical evidence that such condition will be permanent and continuous during
the remainder of Executive's life or is likely to be of at least three (3) years
duration.

        "Effective Date" shall mean October 14, 2002.

        "Good Reason" shall mean with respect to an Executive, any one or more
of the following:

        (a)  a material reduction in Executive's Base Salary or level of target
bonus under the KEACIP or any successor bonus plan (except as permitted
hereunder);

        (b)  except as otherwise provided in Section 1.2, any substantial and
sustained diminution in Executive's authority or responsibilities hereunder;

        (c)  the relocation of the Company's principal executive offices to a
location outside the Minneapolis-St. Paul Metropolitan Area; or

        (d)  a failure by the Company to comply with any provision of this
Agreement;

6

--------------------------------------------------------------------------------




provided, however, that the foregoing events shall constitute Good Reason only
if the Company fails to cure such event within thirty (30) days after receipt
from Executive of written notice of the event which constitutes Good Reason;
provided, further, that "Good Reason" shall cease to exist for an event on the
60th day following the later of its occurrence or Executive's knowledge thereof,
unless Executive has given the Company written notice thereof prior to such
date.

        In order for Executive's termination of his employment to be considered
for Good Reason, such termination must occur within one (1) year after the event
giving rise to such Good Reason. Executive's continued employment shall not
constitute consent to, or a waiver of rights with respect to, any circumstance
constituting Good Reason hereunder.

        "Notice of Termination" shall mean a notice specifying the Date of
Termination.

        12.    Executive Representation.    

        Executive hereby represents to the Company that the execution and
delivery of this Agreement by Executive and the Company and the performance by
Executive of Executive's duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment agreement or other agreement
or policy to which Executive is a party or otherwise bound.

        13.    Amendment.    

        No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
Executive and an authorized officer of the Company.

        14.    Governing Law.    

        The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Minnesota, without
regard to principles of conflicts of laws.

        15.    Validity.    

        The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement which shall remain in full force and effect.

        16.    Arbitration.    

        Except as otherwise provided in Section 17 of this Agreement, all
disputes and controversies arising from or in conjunction with Executive's
employment with, or any termination from, the Company and all disputes and
controversies arising under or in connection with this Agreement (except claims
for vested benefits brought under ERISA) shall be settled by mandatory
arbitration conducted before one arbitrator having knowledge of employment law
in accordance with the rules for expedited resolution of employment disputes of
the American Arbitration Association then in effect. The arbitration shall be
held in the Minneapolis/St. Paul metropolitan area at a location selected by the
Company. The determination of the arbitrator shall be made within thirty
(30) days following the close of the hearing on any dispute or controversy and
shall be final and binding on the parties. The parties hereby waive their right
to a trial of any and all claims arising out of this Agreement or breach of this
Agreement. All costs and expenses incurred in connection with any arbitration
including, without limitation, arbitrator and attorney's fees, shall be paid by
the nonprevailing party in the arbitration unless the arbitrator determines that
such expenses must be otherwise allocated under applicable law to maintain the
validity of this Section 16.

        17.    Specific Performance.    

        Notwithstanding Section 16 of this Agreement, if Executive breaches or
threatens to commit a breach of Section 6 of this Agreement, the Company shall
have the right to specific performance (i.e.,

7

--------------------------------------------------------------------------------


the right and remedy to have the terms and conditions of Section 6 specifically
enforced by any court of competent jurisdiction), it being agreed that any
breach or threatened breach of Section 6 would cause irreparable injury and that
money damages may not provide an adequate remedy.

        18.    Cooperation.    

        Executive shall provide his reasonable cooperation in connection with
any investigation, action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive's employment
hereunder. This provision shall survive any termination of this Agreement.

        19.    Compensation Limitation.    

        Notwithstanding the foregoing, Executive and the Company agree that
(i) to the extent permitted by the Air Transportation Safety and System
Stabilization Act (the "Act") any payments or benefits payable to Executive
under this Agreement (including, without limitation, payments under Sections 2
and 5 hereof) or pursuant to any other compensation or benefit plan of the
Company or other arrangement between the Company and Executive that do not
comply with the Act shall be deferred until such payments or benefits may be
paid under the Act, and (ii) to the extent the Act does not permit the deferral
of any such payments or benefits, the maximum compensation and/or severance
Executive may receive from the Company under this Agreement or any other
compensation or benefit plan of the Company or other arrangement between the
Company and Executive will not exceed the amount allowed under the Act.

        20.    Entire Agreement.    

        This Agreement, together with the Release, any award agreement between
the Company and Executive entered into pursuant to the Company's stock incentive
plans, the Company's employee benefit plans in which Executive will participate
as provided in this Agreement contain the entire understanding between the
Company and Executive with respect to Executive's employment with the Company
and supersedes in all respects any prior or other agreement or understanding
between the Company or any affiliate of the Company and Executive with respect
to Executive's employment.

        IN WITNESS WHEREOF, the Company and Executive have executed this
Agreement as of the day and year first above written.

    NORTHWEST AIRLINES, INC.
 
 
By:
 
        

--------------------------------------------------------------------------------

Richard H. Anderson
Chief Executive Officer
 
 
EXECUTIVE:
 
 


--------------------------------------------------------------------------------

Bernard L. Han
 
 
Executive's Address:
7649 E. Oberlin Way
Scottsdale, AZ 85255

8

--------------------------------------------------------------------------------

Attachment A

GENERAL RELEASE

        WHEREAS,                          (the "Executive") has been employed by
Northwest Airlines, Inc. ("Northwest"); and

        WHEREAS, Executive's employment with Northwest has terminated; and

        WHEREAS, Executive and Northwest have reached a full and final
compromise and settlement of all matters, disputes, causes of action, claims,
contentions and differences between them and Northwest's divisions, merged
entities and affiliates, subsidiaries, parents, branches, predecessors,
successors, assigns, officers, directors, trustees, employees, agents,
stockholders, administrators, representatives, attorneys, insurers or
fiduciaries, past, present or future (the "Released Parties"), including but not
limited to any and all claims arising from or derivative of Executive's
employment with Northwest and his termination from employment with Northwest;

        WHEREAS, in return for Northwest performing its obligations as provided
for herein and as set forth in the Management Compensation Agreement dated as of
                        , 2001, by and between Northwest and Executive (the
"Agreement"), Executive will execute and comply fully with the terms of this
General Release (the "Release");

        WHEREAS, Executive (i) understands that in executing the Release he is,
inter alia, giving up rights and claims under the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. Section 621 et seq. ("ADEA"), and
(ii) has been given a period of not less than twenty-one (21) days within which
to consider this Release;

        NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, Executive and Northwest agree and covenant as follows:

        1.    By entering into this Release, the Released Parties do not admit,
and each specifically denies any liability, wrongdoing or violation of any law,
statute, regulations, agreement or policy.

        2.    Executive's employment with Northwest shall be terminated
effective                         ,             .

        3.    In consideration of the obligations of Executive as set forth in
this Release and the Agreement, and in full settlement and final satisfaction of
any and all claims, contractual or otherwise, which Executive had, has or may
have against Northwest and/or the Released Parties with respect to his
employment, termination from employment with Northwest, or otherwise arising on
or prior to the date of execution of this Release, Northwest shall pay to
Executive the payments and benefits to which Executive is entitled under the
Agreement. This Release shall not pertain to any claim alleging that Northwest
has failed to comply with any obligations created by this Release or that
Northwest has failed to pay to Executive the payments and benefits to which
Executive is entitled under the Agreement upon termination of Executive's
employment.

        4.    (a) Executive, for and in consideration of the payments as set
forth in the Agreement and for other good and valuable consideration, hereby
releases and forever discharges and covenants not to sue, and by this Release
does release and forever discharge, the Released Parties of and from all debts,
obligations, promises, covenants, collective bargaining obligations, agreements,
contracts, endorsements, bonds, controversies, suits or causes of actions known
or unknown, suspected or unsuspected, of every kind and nature whatsoever, which
may heretofore have existed or which may now exist, including but not limited to
those arising under the ADEA, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000e, et seq., Executive Order 11246, 30 Fed. Reg.
12319; the Employee Retirement Income Security Act of 1974, as amended, 29
U.S.C. Section 1001, et seq., the Americans With Disabilities Act, as amended,
42 U.S.C. Section 12101, et seq., the Federal Equal Pay Act, 29 U.S.C.

9

--------------------------------------------------------------------------------


Section 2061, et seq., the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981, et seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Section 701, et seq., the Family and Medical Leave Act of 1992, 29 U.S.C.
Section 2601, et seq., the Minnesota Human Rights Act, Minn. Stat.
Section 363.01, et seq., and any all state or local constitutions and/or laws
regarding employment discrimination and/or federal, state or local constitutions
and/or laws of any type or description regarding employment as well as any claim
for breach of contract, wrongful discharge, breach of any express or implied
promise, misrepresentation, fraud, whistleblowing, retaliation, violation of
public policy, infliction of emotional distress, defamation, promissory
estoppel, invasion of privacy or any other theory or claim, whether legal or
equitable, including but not limited to any claims arising from or derivative of
Executive's employment with Northwest and Executive's termination of employment
with Northwest or otherwise. Executive acknowledges that he has not been
discriminated against on the basis of age, sex, disability, race, ethnicity,
religion or any other protected class status.

        (b)  Without in any way limiting the foregoing, this Release shall not
affect any present or future indemnification obligations that Northwest and the
Released Parties may have to Executive pursuant to any charter, by-law,
agreement or policy of insurance.

        (c)  This Release shall not affect Executive's rights under one or more
Non-Qualified Stock Option Agreements, Deferred Stock Award Agreement or Phantom
Stock Unit Award Agreement between Northwest and the Executive governing the
terms of any stock option grant or other stock award outstanding on the date
hereof, which rights shall continue to be governed by the terms of the agreement
applicable to such stock option or other stock award.

        5.    Executive covenants and agrees not to sue nor authorize any other
party, either governmental or otherwise, to file any grievances, arbitration or
commence any other proceeding, administrative or judicial, against the Released
Parties in any court of law or equity, or before any administrative agency, with
respect to any matter relating to this Agreement or to matters occurring during
Executive's employment with Northwest.

        6.    The Released Parties and Executive understand and agree that the
terms of this Release and the Agreement are confidential.

        7.    Executive agrees not to make any untruthful or disparaging
statements, written or oral, about Northwest, the Released Parties or
Northwest's personnel policies and practices to any of Northwest's customers,
competitors, suppliers, employees, former employees, or the press or other
media. Except as herein contemplated, Executive also agrees that he will not
voluntarily participate in any proceeding of any kind brought against the
Released Parties relating to this Agreement or to matters occurring during
Executive's employment with Northwest.

        8.    (a) The parties agree that this Release should be construed in
accordance with the laws of the State of Minnesota, exclusive of Minnesota
choice of law provisions.

        (b)  The parties agree that any and all further legal proceedings
between Executive and the Released Parties, whether arising under statute,
constitutions, contract, common law or otherwise, including the issue of
arbitrability, will be submitted for resolution exclusively pursuant to the
arbitration provision contained in the Agreement. The parties hereby waive their
right to a trial of any and all claims arising out of this Release or breach of
this Release.

        (c)  Should any provision of this Release be found to be in violation of
any law, or ineffective or barred for any reason whatsoever, the remainder of
this Release shall be in full force and effect to the maximum extent permitted
by law.

        9.    Northwest and Executive agree to execute such other documents to
take such other actions as may be reasonably necessary to further the purposes
of this Release.

10

--------------------------------------------------------------------------------

        10.  (a) Executive acknowledges and agrees that, in deciding to execute
this Release, he has had the opportunity to consult with legal, financial and
other personal advisors of his own choosing as he deems appropriate, in
assessing whether to execute this Release. Executive represents and acknowledges
that no representations, statement, promise, inducement, threat or suggestion
has been made by Northwest or the Released Parties to influence Executive to
sign this Release except such statements as are expressly set forth herein.
Executive agrees that he has been given a minimum of twenty-one (21) days within
which to consider the terms and effects of this Release insofar as it relates to
settlement and release of potential claims under the ADEA, and to consult with,
and to ask any questions that he may have of anyone, including legal counsel and
other personal advisors of his own choosing, and that he has executed this
Release voluntarily and with full understanding of its terms and effects.

        (b)  Executive has the right to rescind this Release as far as it
extends to potential claims under Minn. Stat. Ch. 363 (prohibiting
discrimination in employment) by written notice to the Company within 15
calendars days following the execution of this Release. Executive also has the
right to revoke this Release as far as it extends to potential claims under the
Age Discrimination in Employment Act, 29 U.S.C. Section 621 et seq., by
informing the Company of his intent to revoke this Release within seven calendar
days following the execution of this Release. To be effective, notice,
rescission or revocation must be in writing and must be delivered either by hand
or by mail to Douglas M. Steenland, Executive Vice President & Chief Corporate
Officer of Northwest Airlines, Inc., Department A1180, 5101 Northwest Drive, St.
Paul, Minnesota, 55111-3034, within the specified period. If a notice of
rescission or revocation is delivered by mail, it must be: (i) postmarked within
the 15 or 7 day period, respectively, (ii) properly addressed to Mr. Steenland
as set forth above, and (iii) sent by certified mail return receipt requested.
This Release shall not become effective or enforceable until the 15 or 7 day
periods described above have expired. No payments shall be due, owing or paid by
Northwest unless and until this Release becomes effective.

        This Release may not be changed or modified, except by a written
instrument signed by Executive and Northwest.

NORTHWEST AIRLINES, INC.   EXECUTIVE:
/s/ Richard H. Anderson

--------------------------------------------------------------------------------

Richard H. Anderson
Chief Executive Officer
 
/s/ Bernard L. Han

--------------------------------------------------------------------------------

Bernard. L. Han

11

--------------------------------------------------------------------------------



QuickLinks


MANAGEMENT COMPENSATION AGREEMENT between NORTHWEST AIRLINES, INC. and BERNARD
L. HAN dated as of September 27, 2002
